


Exhibit 10.26

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated
as of December 10, 2007 is made and entered into by and between Callisto
Pharmaceuticals, Inc., a company incorporated under the laws of the state of
Delaware (the “Company”), and Bernard Denoyer, an individual (the “Executive”).

 

WITNESSETH:

 

The Company desires to employ the Executive, and the Executive wishes to accept
such employment with the Company, upon the terms and conditions set forth in
this Agreement.

 

This Agreement hereby amends and restates in its entirety the Executive
Employment Agreement dated January 15, 2004, as amended October 19, 2005;
between the Company and the Executive.

 

In consideration of the mutual promises and agreements set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1.                                       Employment.  The Company hereby agrees
to employ Executive, and Executive hereby accepts such employment and agrees to
perform Executive’s duties and responsibilities in accordance with the terms and
conditions hereinafter set forth.

 

1.1                                 Duties and Responsibilities. Executive shall
serve as Senior Vice President, Finance.  During the Employment Term (as defined
below), Executive shall perform all duties and accept all responsibilities
incident to such position and other appropriate duties as may be assigned to
Executive by the Company’s Chief Executive Officer from time to time. The
Company shall retain full direction and control of the manner, means and methods
by which Executive performs the services for which he is employed hereunder and
of the place or places at which such services shall be rendered.  The Executive
also agrees that he will sign various federal and state securities filings as
the Company’s principal accounting officer.  The Executive acknowledges that the
Company is headquartered in New York, New York, that the Company’s normal
business hours are 9:00 a.m. to 5:30 p.m. Monday to Friday and that he is
expected to be present in the Company’s New York offices four (4) days per week,
unless Executive is on approved business travel or vacation.

 

1.2                                 Employment Term.  The term of Executive’s
employment under this Agreement shall commence as of December 1, 2007 (the
“Effective Date”) and shall continue for 12 months, unless earlier terminated in
accordance with Section 4 hereof.  The term of Executive’s employment shall be
automatically renewed for successive one (1) year periods until the Executive or
the Company delivers to the other party a written notice of their intent not to
renew the “Employment Term,” such written notice to be delivered at least sixty
(60) days prior to the expiration of the then-effective “Employment Term” as
that term is defined below.  The period commencing as of the Effective Date and
ending 12 months thereafter or such later date to

 

--------------------------------------------------------------------------------


 

which the term of Executive’s employment under the Agreement shall have been
extended by mutual written agreement is referred to herein as the “Employment
Term.”

 

1.3                                 Extent of Service.  During the Employment
Term, Executive agrees to use Executive’s best efforts to carry out the duties
and responsibilities under Section 1.1 hereof and, subject to Section 1.1, to
devote substantially all Executive’s business time, attention and energy
thereto.  Executive further agrees not to work either on a part-time or
independent contracting basis as a financial consultant for any other business
or enterprise during the Employment Term without the prior written consent of
the Company’s Board of Directors (the “Board”), which consent shall not be
unreasonably withheld.  Executive may serve as a Director on up to two Boards
without prior approval.

 

1.4                                 Base Salary.  The Company shall pay
Executive a base salary (the “Base Salary”) at the annual rate of $162,000
(U.S.), payable at such times as the Company customarily pays its other senior
level executives (but in any event no less often than monthly), which Base
Salary shall be retroactive to December 1, 2007.  The Base Salary shall be
subject to all state, federal, and local payroll tax withholding and any other
withholdings required by law.

 

1.5                                 Incentive Compensation.  Executive shall be
eligible to earn a cash bonus of up to 15% of his base salary for each
twelve-month period during the Employment Term at the discretion of the
Company’s Board of Directors, or if the Board organizes a compensation
committee, such committee (the “Committee”).  Executive’s bonus, if any, shall
be subject to all applicable tax and payroll withholdings.

 

1.6                                 Other Benefits.  During the Employment Term,
Executive shall be entitled to participate in all employee benefit plans and
programs made available to the Company’s senior level executives as a group or
to its employees generally, as such plans or programs may be in effect from time
to time (the “Benefit Coverages”), including, without limitation, medical,
dental, hospitalization, short-term and long-term disability and life insurance
plans, accidental death and dismemberment protection and travel accident
insurance.  Executive shall be provided office space and staff assistance
appropriate for Executive’s position and adequate for the performance of his
duties and responsibilities.

 

1.7                                 Reimbursement of Expenses; Vacation; Sick
Days and Personal Days.  Executive shall be provided with reimbursement of
expenses related to Executive’s employment by the Company on a basis no less
favorable than that which may be authorized from time to time by the Board, in
its sole discretion, for senior level executives as a group.  Executive shall be
entitled to vacation and holidays in accordance with the Company’s normal
personnel policies for senior level executives, but not less than three
(3) weeks of vacation per calendar year, provided Executive shall not utilize
more than ten (10) consecutive business days without the express consent of the
Chief Executive Officer.  Unused vacation time will be forfeited as of
December 31 of each calendar year of the Employment Term.  Executive shall be
entitled to no more than an aggregate of ten (10) sick days and personal days
per calendar year.

 

1.8                                 No Other Compensation.  Except as expressly
provided in Sections 1.4 through 1.7, Executive shall not be entitled to any
other compensation or benefits.

 

--------------------------------------------------------------------------------


 

2.                                       Confidential Information.  Executive
recognizes and acknowledges that by reason of Executive’s employment by and
service to the Company before, during and, if applicable, after the Employment
Term, Executive will have access to certain confidential and proprietary
information relating to the Company’s business, which may include, but is not
limited to, trade secrets, trade “know-how,” product development techniques and
plans, formulas, customer lists and addresses,  financing services, funding
programs, cost and pricing information, marketing and sales techniques, strategy
and programs, computer programs and software and financial information
(collectively referred to herein as “Confidential Information”).  Executive
acknowledges that such Confidential Information is a valuable and unique asset
of the Company and Executive covenants that he will not, unless expressly
authorized in writing by the Company, at any time during the course of
Executive’s employment use any Confidential Information or divulge or disclose
any Confidential Information to any person, firm or corporation except in
connection with the performance of Executive’s duties for and on behalf of the
Company and in a manner consistent with the Company’s policies regarding
Confidential Information.  Executive also covenants that at any time after the
termination of such employment, directly or indirectly, he will not use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation, unless such information is in the public domain
through no fault of Executive or except when required to do so by a court of
law, by any governmental agency having supervisory authority over the business
of the Company or by any administrative or legislative body (including a
committee thereof) with apparent jurisdiction to order Executive to divulge,
disclose or make accessible such information.  All written Confidential
Information (including, without limitation, in any computer or other electronic
format) which comes into Executive’s possession during the course of Executive’s
employment shall remain the property of the Company. Unless expressly authorized
in writing by the Company, Executive shall not remove any written Confidential
Information from the Company’s premises, except in connection with the
performance of Executive’s duties for and on behalf of the Company and in a
manner consistent with the Company’s policies regarding Confidential
Information.  Upon termination of Executive’s employment, the Executive agrees
to immediately return to the Company all written Confidential Information
(including, without limitation, in any computer or other electronic format) in
Executive’s possession.  As a condition of Executive’s continued employment with
the Company and in order to protect the Company’s interest in such proprietary
information, the Company shall require Executive’s execution of a
Confidentiality Agreement and Inventions Agreement in the form attached hereto
as Exhibit “A”, and incorporated herein by this reference.

 

3.                                       Non-Competition; Non-Solicitation.

 

3.1                                 Non-Compete.  The Executive hereby covenants
and agrees that during the term of this Agreement and for a period of one year
following the end of the Employment Term, the Executive will not, without the
prior written consent of the Company, directly or indirectly, on his own behalf
or in the service or on behalf of others, whether or not for compensation,
engage in any business activity, or have any interest in any person, firm,
corporation or business, through a subsidiary or parent entity or other entity
(whether as a shareholder, agent, joint venturer, security holder, trustee,
partner, consultant, creditor lending credit or money for the purpose of
establishing or operating any such business, partner or

 

--------------------------------------------------------------------------------


 

otherwise) with any Competing Business in the Covered Area.  For the purpose of
this Section 3.1, (i) “Competing Business” means any biotechnology or
pharmaceutical company, any contract manufacturer, any research laboratory or
other company or entity (whether or not organized for profit) that has, or is
seeking to develop, one or more products or therapies that is related to
azaspiranes and guanylyl cyclase receptor agonists and (ii) “Covered Area” means
all geographical areas of the United States, Ireland, Germany and other foreign
jurisdictions where Company then has offices and/or sells its products directly
or indirectly through distributors and/or other sales agents.  Notwithstanding
the foregoing, the Executive may own shares of companies whose securities are
publicly traded, so long as ownership of such securities do not constitute more
than one percent (1%) of the outstanding securities of any such company.

 

3.2                                 Non-Solicitation.  The Executive further
agrees that as long as the Agreement remains in effect and for a period of one
(1) year from its termination, the Executive will not divert any business of the
Company and/or its affiliates or any customers or suppliers of the Company
and/or the Company’s and/or its affiliates’ business to any other person, entity
or competitor, or induce or attempt to induce, directly or indirectly, any
person to leave his or her employment with the Company and/or its affiliates.

 

3.3                                 Remedies.  The Executive acknowledges and
agrees that his obligations provided herein are necessary and reasonable in
order to protect the Company and its affiliates and their respective business
and the Executive expressly agrees that monetary damages would be inadequate to
compensate the Company and/or its affiliates for any breach by the Executive of
his covenants and agreements set forth herein.  Accordingly, the Executive
agrees and acknowledges that any such violation or threatened violation of this
Section 3 will cause irreparable injury to the Company and that, in addition to
any other remedies that may be available, in law, in equity or otherwise, the
Company and its affiliates shall be entitled to obtain injunctive relief against
the threatened breach of this Section 3 or the continuation of any such breach
by the Executive without the necessity of proving actual damages.

 

4.                                       Termination.

 

4.1                                 By Company.  The Company, acting by duly
adopted resolutions of the Board, may, in its discretion and at its option,
terminate the Executive’s employment with or without Cause, and without
prejudice to any other right or remedy to which the Company or Executive may be
entitled at law or in equity or under this Agreement.  In the event the Company
desires to terminate the Executive’s employment without Cause, the Company shall
give the Executive not less than thirty (30) days advance written notice of such
termination.  Termination of Executive’s employment hereunder shall be deemed to
be “for Cause” in the event that Executive violates any provisions of this
Agreement, is guilty of any criminal act other than minor traffic violations, is
guilty of willful misconduct or gross neglect, or gross dereliction of his
duties hereunder or refuses to perform his duties hereunder after notice of such
refusal to perform such duties or directions was given to Executive by the
Board.

 

4.2                                 By Executive’s Death or Disability.  This
Agreement shall also be terminated upon the Executive’s death and/or a finding
of permanent physical or mental disability, such disability expected to result
in death or to be of a continuous duration of no less

 

--------------------------------------------------------------------------------


 

than twelve (12) months, and the Executive is unable to perform his usual and
essential duties for the Company.

 

4.3                                 Compensation on Termination.  In the event
the Company terminates Executive’s employment, all payments under this Agreement
shall cease, except for Base Salary to the extent already accrued.  In the event
of termination by reason of Executive’s death and/or permanent disability,
Executive or his executors, legal representatives or administrators, as
applicable, shall be entitled to an amount equal to Executive’s Base Salary
accrued through the date of termination, plus a pro rata share of any annual
bonus to which Executive would otherwise be entitled for the year during which
death or permanent disability occurs.  Upon termination of Executive, if
Executive executes a written release substantially in the form attached hereto
as Exhibit “B”, of any and all claims against the Company and all related
parties with respect to all matters arising out of Executive’s employment by the
Company (other than Executive’s entitlement under any employee benefit plan or
program sponsored by the Company in which Executive participated), unless the
Employment Term expires or termination is for Cause, the Executive shall
receive, in full settlement of any claims Executive may have related to his
employment by the Company, Base Salary for six (6) months from the date of
termination, provided Executive is in full compliance with the provisions of
Sections 2 and 3 of this Agreement.

 

4.4                                 Voluntary Termination.  Executive may
voluntarily terminate the Employment Term upon sixty (60) days’ prior written
notice for any reason; provided, however, that no further payments shall be due
under this Agreement in that event except that Executive shall be entitled to
any benefits due under any compensation or benefit plan provided by the Company
for executives or otherwise outside of this Agreement.

 

5.                                       General Provisions.

 

5.1                                 Modification; No Waiver.  No modification,
amendment or discharge of this Agreement shall be valid unless the same is in
writing and signed by all parties hereto.  Failure of any party at any time to
enforce any provisions of this Agreement or any rights or to exercise any
elections shall in no way be considered to be a waiver of such provisions,
rights or elections and shall in no way affect the validity of this Agreement. 
The exercise by any party of any of its rights or any of its elections under
this Agreement shall not preclude or prejudice such party from exercising the
same or any other right it may have under this Agreement irrespective of any
previous action taken.

 

5.2                                 Notices.  All notices and other
communications required or permitted hereunder or necessary or convenient in
connection herewith shall be in writing and shall be deemed to have been given
when hand delivered or mailed by registered or certified mail as follows
(provided that notice of change of address shall be deemed given only when
received):

 

If to the Company, to:                          Callisto Pharmaceuticals, Inc.

420 Lexington Avenue, Suite 2500

New York, NY 10170

 

--------------------------------------------------------------------------------


 

If to Executive, to:                                 Bernard Denoyer

109 Blackman Road

Ridgefield, CT 06877

 

Or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

5.3                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

5.4                                 Further Assurances.  Each party to this
Agreement shall execute all instruments and documents and take all actions as
may be reasonably required to effectuate this Agreement.

 

5.5                                 Severability.  Should any one or more of the
provisions of this Agreement or of any agreement entered into pursuant to this
Agreement be determined to be illegal or unenforceable, then such illegal or
unenforceable provision shall be modified by the proper court or arbitrator to
the extent necessary and possible to make such provision enforceable, and such
modified provision and all other provisions of this Agreement and of each other
agreement entered into pursuant to this Agreement shall be given effect
separately from the provisions or portion thereof determined to be illegal or
unenforceable and shall not be affected thereby.

 

5.6                                 Successors and Assigns.  Executive may not
assign this Agreement without the prior written consent of the Company.  The
Company may assign its rights without the written consent of Executive, so long
as the Company or its assignee complies with the other material terms of this
Agreement.  The rights and obligations of the Company under this Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the Company, and the Executive’s rights under this Agreement shall inure to
the benefit of and be binding upon his heirs and executors.  The Company’s
subsidiaries and controlled affiliates shall be express third party
beneficiaries of this Agreement.

 

5.7                                 Entire Agreement.  This Agreement supersedes
all prior agreements and understandings between the parties, oral or written. 
No modification, termination or attempted waiver shall be valid unless in
writing, signed by the party against whom such modification, termination or
waiver is sought to be enforced.

 

5.8                                 Counterparts; Facsimile.  This Agreement may
be executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original, and all of which taken together shall constitute one
and the same instrument.  This Agreement may be executed by facsimile with
original signatures to follow.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

--------------------------------------------------------------------------------


 

 

CALLISTO PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ Gary S. Jacob, Ph.D.

 

 

  Gary S. Jacob, Ph.D.

 

 

  Chief Executive Officer

 

 

 

 

 

 

 

 

/s/ Bernard Denoyer

 

 

  Bernard Denoyer

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Confidentiality Agreement and Inventions Agreement

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Release

 

--------------------------------------------------------------------------------
